Judgment, Supreme Court, New York County (Judith Gische, J), entered November 14, 2002, inter alia, granting plaintiff a divorce on the ground of cruel and inhuman treatment, awarding plaintiff custody of the parties’ child, child support and attorney and expert fees, and awarding defendant visitation, unanimously affirmed, without costs.
The finding of cruel and inhuman treatment is adequately supported by evidence of many instances of defendant’s irrational and paranoid behavior over many years, endangering plaintiffs well-being and rendering it unsafe or improper for her to cohabit with him (Domestic Relations Law § 170 [1]). Flaintiff was properly awarded sole custody of the parties’ teenage son upon a showing that she has raised and supported him virtually as a single parent since the time in 1990 that defendant demanded that she leave the marital residence with both of parties’ children, then ages 10 and 4. Visitation of one three-hour visit a week was also a proper exercise of discretion, given evidence of defendant’s lack of parenting skills and his tense relationship with his son. The trial court properly articulated the reasons for its award of child support, and otherwise properly exercised its discretion relative thereto, including its imputation of income to defendant. The trial court also properly exercised its discretion in its division of the marital property acquired *159prior to the parties’ 1990 separation, and, since the parties no longer functioned as an economic partnership after 1990, in its decision that each is entitled to 100% of what he or she acquired thereafter (see Francis v Francis, 286 AD2d 749 [2001]). Plaintiff was properly awarded 50% of her legal and expert fees upon a record showing that litigation costs were significantly increased by defendant’s numerous unrealistic claims, including the institution of a baseless Family Court proceeding. We have considered and rejected defendant’s other arguments. Concur— Buckley, EJ., Mazzarelli, Andrias, Sullivan and Marlow, JJ.